DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
While there is no set statutory form for claims, the present office practice suggests that each claim should start with “A” or “An” for independent claims and “The”  for dependent claims. Appropriate correction is required for the above objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the stack up height" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the stack up height" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the seats" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “the at least one seat”.
Claim 15 recites the limitation "under the upper table assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “the at least one seat”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hernes (2,008,613) in view of Chen (US2012/0238373 A1).
Claim 1, Hernes discloses a conversation top pool table with at least one movably attached tabletop segment (table top leaves 11), where the tabletop segment can be moved from a first position (figure 1 shows at rest position as a dining room table) to a second position (figure 2 shows in use position as a game table) and where the included angle between the first position and the second position is 270 degrees.  Hernes discloses the claimed device with the exception of the included angle being 280 degrees or more.  However, as disclosed and shown by Chen (figures 1 and 2 which shows the side and legs of the table are angled inwardly  allowing the tabletop segment to fold at an angle of greater than 270 degrees (paragraphs 0008, 0010 and 0011).  It would have been obvious to one of ordinary skill in the art to have used such a table structure for Herne’s combination table. Given that Chen teaches such is a desirable angle for securing the tabletop segments to the sides of the legs.
Claim 2, as best the claim is understood, Hernes shows the stack up height of the upper table assembly near the edge of the table is less than 6 inches (figure 1).
Claim 3, Hernes as modified above discloses the claimed device with the exception of expressly disclosing the weight of the table. It would have been an obvious matter of design choice to form Hernes combination table in any desired weight including a table weighing less than 7000 grams per square meter (g/m2), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 4, Hernes alone and as modified above shows compact ball collector pockets (Hernes: figures 2 and 3).
Claim 5,  Hernes shows a pool cue storage device mounted to the underside of a tabletop segment (figure 2 shows the storage drawer on the side of the table).
Claim 6, Hernes alone and as modified above shows at least 1 removable tabletop segment (Hernes:11 and Chen: 28).
Claim 7, Hernes shows a dedicated storage space underneath the upper tabletop assembly to store removable tabletop segments (figure 2 shows in the closed or first position there is sufficient room on the billiard table to store additional tabletop segments).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hernes (2,008,613) in view of Ehrreich et al (9,770,097) hereinafter (Ehrreich).
Claim 8, Hernes discloses a conversation top pool table featuring a foldable tabletop with at least 2 sub-segments (table top leaves 11), where the first sub-segment is movably attached to a part of the upper table assembly and where the second sub-segment is movably attached to the first sub-segment (figures 8-9; page 2, column 1, lines 21-29; Hernes teaches that the first and second segments are latched together, and when the latch is released the two segments are movable i.e. movably attached).  The examiner is of the position that the Hernes reference reads on the claimed limitation.  Should applicant disagree with the examiner’s interpretation of the claimed limitation. Then the following rejection is set forth.  Hernes discloses the claimed device with the exception of each of the table top segments being formed of two pivotably attached sections.  However, as disclosed by Ehrreich (figures 1 and 2) it is known in the art to form a tabletop of two or more hingedly attached segment. It would have been obvious to one of ordinary skill in the art to have utilized such a tabletop given the Ehrreich teaches such is a desireable manner to form a compact tabletop.
Claim 9, as best the claim is understood, Hernes shows the stack up height of the upper table assembly near the edge of the table is less than 6 inches (figure 1).
Claim 10, Hernes as modified above discloses the claimed device with the exception of expressly disclosing the weight of the table. It would have been an obvious matter of design choice to form Hernes combination table in any desired weight including a table weighing less than 7000 grams per square meter (g/m2), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 11, Hernes alone and as modified above shows compact ball collector pockets (Hernes: figures 2 and 3).
Claim 12,  Hernes shows a pool cue storage device mounted to the underside of a tabletop segment (figure 2 shows the storage drawer on the side of the table).
Claim 13, Hernes alone and as modified above shows at least 1 removable tabletop segment (Hernes:11 and Chen: 28).
Claim 14, Hernes shows a dedicated storage space underneath the upper tabletop assembly to store removable tabletop segments (figure 2 shows in the closed or first position there is sufficient room on the billiard table to store additional tabletop segments).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernes (2,008,613) in view of Tsai (US2017/0340100 A1).
Claim 15, Hernes discloses a conversation top pool table with at least two movably attached tabletop segments (table top leaves 11). Hernes discloses that the table can be converted from a game table to a dining room table.  Common sense dictates that some form of seating is used around a dining room table.  Hernes discloses the claimed device with the exception of the at least one seat with foldable legs.  However, as disclosed and shown by Tsai (figures 1 and 3A) it is known in the art to provide seating having foldable legs.  It would have been obvious to one of ordinary skill in the art to have used such a seating for use with Herne’s combination table. Given that Tsai teaches such is a desirable since it allows the seating to be conveniently moved and/or stored in a compact manner.
Claim 16, Hernes further shows a  containing a storage location (the broadest reasonable interpretation of storage location would include the empty space formed under the table between the four legs of the table) for the seats located under the upper table assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
09 September 2022